               Case 4:20-cr-00265-YGR Document 58 Filed 02/26/21 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
          450 Golden Gate Avenue, Box 36055
 3        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 4        Facsimile: (415) 436-7027
          USACAN.USA-Filings@usdoj.gov
 5

 6 Attorney for United States of America

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        ) NO. 20-CR-265 YGR
                                                      )
14           Plaintiff,                               ) NOTICE OF WITHDRAWAL OF COUNSEL
                                                      )
15      v.                                            )
                                                      )
16   STEVEN CARRILLO and                              )
     ROBERT ALVIN JUSTUS, JR.,                        )
17                                                    )
             Defendants.                              )
18                                                    )
                                                      )
19

20           Please take notice that the undersigned withdraws as counsel for the United States. Please
21 designate Assistant United States Attorney Philip Kopczynski as lead counsel for the United States.

22 Dated: February 26, 2021                                      Respectfully submitted,
23
                                                                 ______/s/_______________________
24                                                               DAVID L. ANDERSON
                                                                 United States Attorney
25

26

27

28

     NOTICE OF WITHDRAWAL
     20-CR-265 YGR
